Order so far as appealed from by the plaintiff affirmed (Callahan, J., dissenting and voting to modify by striking out item 3 of defendant’s notice of examination before trial); order so far as appealed from by defendant reversed, with twenty dollars costs and disbursements to the defendant, and plaintiff’s motion to preclude as to item 1 and part of item 2 and to modify item 5 of the notice of examination before trial denied (Callahan, J., dissenting and voting to affirm). The date for the examination to proceed to be fixed in the order. No opinion. Settle order on notice. Present — Martin, P. J., O’Malley, Townley, Cohn and Callahan, JJ.